Citation Nr: 0502096	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as due to asbestos exposure, for the purpose of 
accrued benefits.

2.  Entitlement to service connection for the veteran's cause 
of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served in the Navy from December 1943 to May 
1945.  He is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.  In November 2003, a 
hearing was held before the undersigned Acting Veterans Law 
Judge at the Boston RO.

The Board notes that the issue of accrued benefits is 
inextricably intertwined with the claim for service 
connection for the cause of the veteran's death, in that its 
resolution could have a significant impact on the service 
connection claim.  Thus, these matters should be adjudicated 
simultaneously, which will require that the Board defer a 
decision on the issue of entitlement to accrued benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.



REMAND

Before his death, the veteran initiated a claim for service 
connection for lung cancer due to asbestos exposure.  
Referable to the issue of his exposure, he alleged that given 
his small size, his duties as a Navy fireman during World War 
II often included getting inside fire boxes to scrape them 
clean.  The veteran died shortly after he initiated the 
claim.  In November 2003, the veteran's surviving spouse 
testified before the undersigned Acting Veterans Law Judge to 
the effect that the veteran had always attributed his 
breathing problems to his time in service cleaning the fire 
boxes.  She further indicated that the veteran's post-service 
occupations entailed various positions with the U.S. Postal 
Service, including mail carrier, supervisor, and postmaster. 

Specific to claims stemming from exposure to asbestos, the VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  The VA must also 
assure development to determine whether or not there is pre-
service and/or post-service evidence of occupational or other 
asbestos exposure.  Finally, a determination must then be 
made as to the relationship between the veteran's asbestos 
exposure and his claimed disease.  See VA Adjudication 
Procedure Manual M21-1, Part VI,  7.21(d)(1).  

Naval personnel records confirm that the veteran served 
during World War II and that his military occupational 
specialty (MOS) was fireman.  The VA has recognized that 
during Word War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
See Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1998).  After separation 
from service, the veteran worked in several capacities for 
the U.S. Postal Service, none of which are generally 
associated with exposure to asbestos.  The Court has held 
that a veteran is competent to testify as to the facts of his 
asbestos exposure and it is up to the Board


to weigh the credibility of that testimony.  See McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  Based on the facts of 
this case, the Board finds the veteran's (and appellant's) 
allegations regarding his asbestos exposure to be credible 
and consistent with the conditions of World War II era naval 
vessels.

The Board observes that the veteran was diagnosed with lung 
cancer during his lifetime, which VA has found to be one of 
the diseases associated with asbestos exposure.  See DVB 
Circular, supra.  The veteran's death certificate identifies 
lung cancer as the immediate cause of his death.  There is no 
medical opinion, however, as to whether the veteran's lung 
cancer was due to his in-service exposure to asbestos.  The 
RO should obtain a medical opinion on this issue. 

The appellant also testified that the veteran had received 
treatment as an outpatient at the Boston VA Medical Center 
continually from 1975 to his death in August 2002.  The Board 
observes that only records dating from October 1984 to 
January 1986, from June 1997 to July 1997, and from June 2002 
to August 2002 are of record.  An attempt should be made to 
retrieve any other VA outpatient clinical treatment records 
from 1975 to June 2002 which have not already been associated 
with the claims folder. 

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  Tell the appellant to send to VA 
copies of all evidence in her possession 
that is relevant to these claims.

2.  Obtain copies of all VA medical records 
not currently associated with the claims 
file, to include inpatient and outpatient 
clinical records from the Boston VA Medical 
Center and associated outpatient care centers 
(to include Jamaica Plains), dated from 1975 
to June 2002.



3.  After receiving the above evidence, to 
the extent available, forward the claims file 
to an appropriate VA doctor to review the 
record and render an opinion as to whether it 
is at least as likely as not (a probability 
of fifty percent or more) that the veteran's 
lung cancer was related to his exposure to 
asbestos during his military service.  
Attention is invited to the veteran's June 
2002 statement regarding his duties as a 
fireman during service, to include scraping 
out fire boxes on a Naval vessel.  A complete 
rationale for any opinion expressed should be 
included in the examination report.  In 
rendering this opinion, the examiner should 
review the veteran's medical history, as 
demonstrated in the VA records, including any 
chest x-rays or diagnostic testing, to 
determine whether there is evidence of prior 
asbestos exposure.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claims.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

